Citation Nr: 0014913	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated 10 percent disabling, 
including entitlement to an extraschedular rating under 
38 C.F.R. § 3.321 (1999).

2.  Entitlement to an increased rating for residuals of a 
lateral meniscectomy of the right knee, currently rated 10 
percent disabling, including entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to August 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston Salem, North Carolina, which, in 
pertinent part, denied a rating in excess of 10 percent for a 
right knee disability.  A Board decision in November 1997 
denied the veteran's appeal of that claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 1998 joint motion, the parties 
before the Court (the veteran and the VA Secretary) requested 
that that part of the Board's November 1997 decision denying 
a rating in excess of 10 percent for a right knee disability 
be vacated and remanded.  A May 1998 Court order granted the 
joint motion, and the Board decision was vacated and remanded 
as to the issue of an increase in a 10 percent rating for a 
right knee disability, to include the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b) (1999).

In October 1998, pursuant to an order of the United States 
Court of Appeals for Veterans Claims (Court), the Board 
remanded the claim to the RO to obtain treatment records, a 
VA orthopedic examination with medical opinion, and 
readjudication with consideration for separate ratings for 
meniscectomy and chondromalacia.  That development has been 
completed and the case returned to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee is 
manifested by slight instability with subpatellar crepitation 
and 1+ laxity. 

2.  The veteran's residuals of a lateral meniscectomy of the 
right knee are manifested by symptoms of swelling, aching, 
stiffness, pain with repetitive motion, right thigh atrophy, 
flexion to less than 100 degrees, normal extension to 0 
degrees, and a well-healed painless arthrotomy scar. 

3.  The veteran's right knee disabilities are not productive 
of marked interference with employment or frequent periods of 
hospitalization. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a lateral meniscectomy of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5259 
(1999).

3.  The criteria for an extraschedular rating for right knee 
disability have not been met.  38 C.F.R. § 3.321 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The Court has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

The Board notes that the veteran's right knee disabilities 
currently on appeal, chondromalacia and residuals of a 
lateral meniscectomy, were previously rated together under 
Diagnostic Code 5257, and the rating was 10 percent.  
Pursuant to the joint motion/Court order, and following a 
Board remand and VA examination with a medical opinion, the 
RO assigned separate 10 percent ratings for the veteran's 
chondromalacia and residuals of a lateral meniscectomy.  The 
veteran has continued the appeal, and requests an increased 
rating for both disabilities. 

I. Increased Rating: Chondromalacia

Diagnostic Code 5257 provides that for impairment of the knee 
when there is a recurrent subluxation or lateral instability: 
a 10 percent rating is warranted where the disability is 
slight; a 20 percent rating is warranted where the disability 
is moderate; and a 30 percent rating is warranted where the 
disability is severe.  38 C.F.R. § 4.71a. 

The veteran's chondromalacia of the right knee is manifested 
by slight instability, subpatellar crepitation, and 1+ 
laxity.  At a VA compensation examination in June 1999, the 
veteran reported "instability" with running, and his knee 
giving way.  Examination revealed subpatellar crepitation and 
1+ laxity at the collateral-lateral ligament area, but no 
subluxation, and no pain when pushing on the patella.  The 
examiner commented that "slight" instability laterally may 
be associated with a subluxation which was not produced at 
the examination, and the diagnosis included "some" 
instability.  The examiner concluded with the opinion that 
post-meniscectomy findings were "related to increase in 
instability of the knee."  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1999).  
When there is an association, perhaps even an overlap of 
symptomatology, VA disability compensation regulations 
provide that the rating of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

The symptomatology considered for a 10 percent rating under 
Diagnostic Code 5257 encompasses slight instability and 
subluxation of the knee.  The evidence does not demonstrate 
moderate right knee symptomatology of either recurrent 
subluxation or lateral instability.  Therefore, the Board 
finds that the schedular criteria for a rating in excess of 
10 percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257. 

II. Increased Rating: Residuals of Meniscectomy

Diagnostic Code 5259 provides that, for removal of semilunar 
cartilage which is symptomatic, a 10 percent rating should be 
assigned.  38 C.F.R. § 4.71a.

The veteran's residuals of a lateral meniscectomy of the 
right knee are manifested by symptoms of swelling, aching, 
stiffness, pain with repetitive motion, right thigh atrophy, 
and a well-healed painless arthrotomy scar.  At a VA 
compensation examination in June 1999, the veteran reported 
pain and occasional swelling with running, daily aches, and 
stiffness.  Examination revealed some swelling, but no 
effusion, right thigh atrophy, and a well-healed painless 
arthrotomy scar.  This symptomatology is encompassed by a 10 
percent rating under Diagnostic Code 5259, which contemplates 
removal of semilunar cartilage which is "symptomatic."  A 
higher rating is not warranted under Diagnostic Code 5259, as 
this is the maximum schedular rating provided.  38 C.F.R. 
§ 4.71a.

With regard to the veteran's reported pain associated with 
right knee use, the examiner indicated in the diagnosis that 
pain was associated with the post-meniscectomy disability.  
The Board finds that right knee aching, stiffness, and pain 
are more appropriately rated under symptoms contemplated by 
Diagnostic Code 5259.  Therefore, considerations of pain, and 
limitation of motion due to pain, may not also be considered 
in determining the appropriate rating for the veteran's 
separately rated disability of chondromalacia of the right 
knee.  See 38 C.F.R. § 4.14.  

Diagnostic Code 5259 requires consideration of sections 4.40 
and 4.45 because removal of the semilunar cartilage may 
result in complications producing loss of motion.  VAOPGCPREC 
9-98.  The June 1999 VA examination report noted "some 
reduction in motion" of the right knee.  However, 
examination specifically revealed flexion to less than 100 
degrees (with pain on extremes of motion), and extension to 0 
degrees.  As the veteran's limitation of motion of the right 
knee, even with considerations of limitation of motion due to 
pain, does not even closely approximate limitation of flexion 
to 45 degrees or limitation of extension to 10 degrees 
(criteria for only a 10 percent rating), a higher rating for 
limitation of motion, under either Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension) is not warranted.  38 C.F.R. § 4.71a. 

With respect to contentions advanced as to 38 C.F.R. §§ 4.40, 
4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995), 
the Board notes that the most recent VA compensation 
examination revealed normal right knee extension (zero 
degrees) and flexion to almost 100 degrees, which, as noted 
above, is noncompensable under the applicable rating 
criteria.  The examiner noted pain only at the extremes of 
motion; there was no further limitation of motion due to 
pain.  The examiner specifically reported that the veteran 
had no weakness with repetitive motions or flare-ups of pain.  
There is no medical evidence of pain, weakness, 
incoordination, or any other symptom that results in 
additional limitation of function of the right knee to a 
degree that would support ratings in excess of 10 percent 
under Codes 5260 or 5261.

The Board has also considered the appropriateness of a rating 
under Diagnostic Code 5258, which provides that, for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, a 20 percent 
rating is appropriate.  38 C.F.R. § 4.71a.  Even assuming, 
arguendo, that the veteran's residuals of lateral 
meniscectomy would be appropriately rated as "dislocated" 
semilunar cartilage, the evidence of record does not 
demonstrate that the veteran's right knee residuals of 
meniscectomy are productive of locking or effusion into the 
joint, and the pain complained of and found upon examination 
is associated with activity (running), pain only on the very 
extremes of motion, and is not shown to be significantly 
impairing.  None of the symptoms are shown to be 
"frequent."  For example, the veteran complains of pain 
with running, or that he "sometimes" has right knee pain, 
but the description is more of an ache of the right knee.  
For these reasons, the Board must find that the schedular 
criteria for a rating in excess of 10 percent for residuals 
of a lateral meniscectomy of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5259.

While a knee disability rated under diagnostic code 5257 
warrants a separate rating for arthritis based on x-ray 
findings and limitation of motion (VA O.G.C. Prec. 9-98) 
(Aug. 14, 1998)), the Board notes that there is no X-ray 
evidence of arthritis and, in any event, service connection 
is not currently in effect for arthritis.  Accordingly, a 
separate rating for arthritis is not warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Rating

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular rating can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this veteran's case, the 
evidence does not present an exceptional or unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization.  At the June 1999 VA 
examination, the veteran reported that he was active in sales 
work, which required a great deal of travel and time on his 
feet and a great deal of time in his car.  The veteran's 
currently reported symptoms were associated with "running."  
The veteran's symptomatology is well encompassed by the 
schedular rating criteria.  In the absence of such factors, 
the Board finds that an extraschedular rating is not 
warranted.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased rating for right knee chondromalacia is denied.

An increased rating for right knee residuals of lateral 
meniscectomy is denied.

An extraschedular rating for right knee disability is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

